WHITING, J.,
(dissenting). I .have read with interest the majority opinion, and notice that it is based on the law announced in the Taylor Case, cited in my dissent to the previous opinion herein. The majority state that they have g’one to the settled record and given the evidence most careful scrutiny; I have also done this, and yet, while I accept in full the rules of law quoted from the Taylor Case, I cannot agree with the conclusion reached 'by my colleagues. I appreciate fully that there is one matter that distinguishes this case from the Taylor Case — the will now 'before us was executed in the presence of an able and trustworthy attorney; and if, consistent with the evidence herein, it were possible to conclude that testatrix published this will to the witness McKenna, I should be inclined to hold with my colleagues, and this even though the evidence clearly shows that Mrs. Hauer never asked either witness to be a witness to her will.
I particularly call atention to the fact that one of our holdings in the Taylor Case was:
“That, when an attestation clause is not read by or to a subscribing witness, the recitations in such clause are without weight.”
There is not one word of testimony going to show that either one of the subscribing witnesses ever read the contents of the attestation clause; there is clear evidence that one did not; and, from the whole evidence, one can but infer that the other witness did not read it. As we said in the Taylor Case, a will must be executed in accordance with 'statutory requirements or it is entirely void.
*109“There must be some 'declaration by the testator that the instrument is his will, which declaration must be made to each of the witnesses, though the declaration need -not be by words, but can be by any act or sign by which such communication can fairly be made. * * * The burden of proving due execution of the will is on the proponent.”
Mittelsteadt, when testifying as to the parts of the will he read, while he says he may have read the second page (on which is found the attestation clause), very clearly testifies that he thinks he did not. Mitelsteadt swears that all that was said by testatrix while he was present was that the leaving out of the older children from the benefits of the will was as she wanted it. One will look in vain through this whole testimony to find any evidence that testatrix ever said another word while either of the witnesses was in her presence. There is not a word in McKenna’s testimony to show that testatrix knew that it was a will she was executing. He does not recollect any conversation with Mrs. Hauer. Taking all the testimony of the two subscribing witnesses as true, there is absolutely nothing to show that information was conveyed to the testatrix that this paper was a will, absolutely nothing to show that she knew that it was a will. Suppose the witness did read over the attestation clause. Even then, how could the statement in such clause, to the effect that testatrix published the instrument as her will, stand in the face of the testimony that shows beyond question that she absolutely could not and did not publish this paper to the witness McKenna as her will? She could not do it through word of mouth, as she could not speak English. There is no pretense on the part of any one that, either by sign or in any manner, she gave 'McKenna to understand that she knew the nature of the instrument that she had executed.
No matter what Mrs. Hauer may have wished to do, no matter how fair her. wishes were, the only authority for her to make a will is that given -by statute; and, if she failed to conform to such statute, it should be left to the law of succession to divide her property.